19-297
     Chery v. Garland

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3   York, on the 30th day of August, two thousand twenty-one.
 4
 5   PRESENT:
 6               REENA RAGGI,
 7               GERARD E. LYNCH,
 8               MICHAEL H. PARK,
 9                     Circuit Judges.
10   _____________________________________
11
12   LYXON CHERY,
13            Petitioner,
14
15                 v.                                                19-297
16
17   MERRICK B. GARLAND, UNITED STATES
18   ATTORNEY GENERAL,
19               Respondent.
20   _____________________________________
21
22   FOR PETITIONER:                         ROHMAH A. JAVED (Nicholas J. Phillips, on the brief),
23                                           Prisoners’ Legal Services of New York, Albany, NY.
24
25   FOR RESPONDENT:                         JENNY C. LEE (Joseph H. Hunt, Anthony P. Nicastro, on
26                                           the brief), Office of Immigration Litigation, Civil
27                                           Division, United States Department of Justice,
28                                           Washington, DC.

29
30          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
 1   DECREED that the petition for review of a Board of Immigration Appeals (“BIA”) decision is

 2   DENIED.

 3           Petitioner Lyxon Chery, a native and citizen of Haiti, seeks review of a January 25, 2019

 4   decision of the BIA affirming an August 28, 2018 decision of an immigration judge (“IJ”) denying

 5   Chery’s application for deferral of removal under the Convention Against Torture (“CAT”). In

 6   re Lyxon Chery, No. A200-474-160 (B.I.A. Jan. 25, 2019), aff’g No. A200-474-160 (Immigr. Ct.

 7   Batavia Aug. 28, 2018).       We assume the parties’ familiarity with the underlying facts and

 8   procedural history.

 9           We have reviewed the IJ’s decision as supplemented and modified by the BIA. See Yan

10   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). “[W]e apply the substantial evidence

11   standard to questions of fact raised in . . . [the] CAT challenge[], and de novo review to all questions

12   of law, including the application of law to facts.” Quintanilla-Mejia v. Garland, 3 F.4th 569, 583

13   (2d Cir. 2021); see Nasrallah v. Barr, 140 S. Ct. 1683, 1692 (2020). Under the substantial

14   evidence standard, “we must uphold agency factfinding ‘unless any reasonable adjudicator would

15   be compelled to conclude to the contrary.’” Quintanilla-Mejia, 3 F.4th at 583 (emphasis omitted)

16   (quoting 8 U.S.C. § 1252(b)(4)(B)). Where, as here, “a petitioner bears the burden of proof, his

17   failure to adduce evidence can itself constitute the ‘substantial evidence’ necessary to support the

18   agency’s challenged decision.” Shao v. Mukasey, 546 F.3d 138, 157–58 (2d Cir. 2008).

19           An alien seeking CAT relief bears the burden of “establish[ing] that it is more likely than

20   not that he or she would be tortured if removed to the proposed country of removal.” 8 C.F.R.

21   § 208.16(c)(2). “Torture” is “an extreme form of cruel and inhuman treatment” that is not

22   “incidental to lawful sanctions” and is “specifically intended to inflict severe physical or mental

23   pain or suffering.” Id. § 1208.18(a)(2), (3), (5).

                                                        2
 1          On appeal, Chery argues that the IJ mischaracterized the nature of his claim as resting

 2   simply on the lack of medical treatment in Haiti and failed to sufficiently address his proposed

 3   chain of events—that if he is removed, he will more likely than not be unable to find work and pay

 4   for shelter because of widespread discrimination and stigmatization of persons with mental-health

 5   disorders; that his mental health will go untreated; that the lack of treatment for his mental health

 6   and lack of support in Haiti will lead him to become homeless and unemployed; that being

 7   homeless and unemployed will bring the attention of the Haitian police and he will ultimately be

 8   incarcerated; and that once incarcerated, he will be targeted for severe abuse rising to the level of

 9   torture because of his mental health.

10          To demonstrate that a chain of events is more likely than not to lead to his torture, Chery

11   must supply concrete evidence that each step in the hypothetical chain of events is itself more

12   likely than not to occur. See In re J-F-F-, 23 I. & N. Dec. 912, 917–18 (A.G. 2006) (rejecting

13   CAT claim where “[t]he evidence d[id] not establish that any step in this hypothetical chain of

14   events is more likely than not to happen, let alone that the entire chain will come together to result

15   in the probability of torture”). “An alien will never be able to show that he faces a more likely

16   than not chance of torture if one link in the chain cannot be shown to be more likely than not to

17   occur. It is the likelihood of all necessary events coming together that must more likely than not

18   lead to torture, and a chain of events cannot be more likely than its least likely link.” Savchuck v.

19   Mukasey, 518 F.3d 119, 123 (2d Cir. 2008) (quoting In re J-F-F-, 23 I. & N. Dec. at 918 n.4).

20

21          We discern no error in the agency’s conclusion that Chery failed to establish that he is more

22   likely than not to be tortured in Haiti by or with the acquiescence of the Haitian government. First,

23   the IJ did not commit legal error. To the extent Chery argues that the agency mischaracterized—

                                                       3
 1   and thereby failed to address—his “chain of circumstances” argument, he is incorrect. Both the

 2   IJ and the BIA expressly considered that argument and concluded that Chery failed to show that

 3   one or more of the links in the chain was more likely than not to occur. Second, the IJ determined,

 4   and the BIA agreed, that Chery had failed to establish the likely occurrence of at least one of the

 5   links in his theorized chain. Specifically, Chery did not meet his burden of demonstrating that his

 6   criminal deportee status or his mental health issues make it more likely than not that prison officials

 7   will have a specific intent to cause him severe pain or suffering. We cannot say that the record

 8   would “compel[]” any reasonable adjudicator “to conclude to the contrary.” Quintanilla-Mejia,

 9   3 F.4th at 583 (emphasis omitted) (quoting 8 U.S.C. § 1252(b)(4)(B)). Chery’s failure to establish

10   the likely occurrence of each link in a speculative chain of events is fatal to his claim that he is

11   more likely than not to face torture if removed to Haiti.

12          We have considered the remainder of Chery’s arguments and find them to be without merit.

13   For the foregoing reasons, the petition for review is DENIED.

14                                                  FOR THE COURT:
15                                                  Catherine O’Hagan Wolfe,
16                                                  Clerk of Court
17




                                                       4